Citation Nr: 1141868	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-19 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include the appellant's basic eligibility for VA death benefits.  


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to April 1972 and from November 1972 to August 1974.

The appellant appealed a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied service connection for the cause of the Veteran's death.

In April 2011, the Board of Veterans' Appeals (Board) requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and as set forth in a designated Veterans Health Administration (VHA) Directive, in response to the appellant's claim of entitlement to service connection the cause of the Veteran's death.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2011).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA medical opinion was rendered in May 2011.  In June 2011, the appellant was given an opportunity to present additional argument and, in a July 2011 signed statement, she indicated that she had no further written argument or evidence to submit. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A threshold question to be answered in this case is whether the appellant has status to file a claim for entitlement to service connection for the cause of the Veteran's death.  The Secretary shall pay Dependency and Indemnity Compensation (DIC) to the un-remarried surviving spouse of a veteran, the veteran's children, and/or parents.  38 U.S.C.A. §§ 1310 (West 2002).  It appears from the record that the appellant and the Veteran were friends.  In a claim for burial benefits (VA Form 21-530) received on February 13, 2007, she identified herself as his "friend" although, on a VA Form 21-530 received on February 6, 2007, she wrote "n/a" in the box asking for her relationship to the Veteran.  In an October 15, 2007 letter, the RO advised the appellant that VA granted her claim for non-service-connected burial benefits and denied her claim for service-connected burial benefits because the Veteran's death was not related to military service.  On that letter is a handwritten note, dated October 1, 2007, to the effect that there were "no potential dependents eligible for additional benefits" and "no [VA] 21-534 sent (no spouse/child)".  

Nevertheless, in her November 2007 notice of disagreement, and in a November 2008 written statement, the appellant appears to indicate that she represents the Veteran's estate.  The appellant would appear to be statutorily ineligible to receive DIC benefits in her own right if she does not meet the requirements of a "surviving spouse" as defined in 38 U.S.C.A. §§ 101, 103 and 38 C.F.R. §§ 3.50, 3.55, or is a fiduciary for a surviving spouse, child or parent of the Veteran.  However, the claims file does not indicate whether the appellant is filing the claim on behalf of herself, or behalf of the Veteran's children or may have some other basis for a proper claim.  As this matter was not discussed or adjudicated at the RO, due process requires additional development. 

The United States Court of Appeals for Veterans Claims (Court) has held that "when dealing with a question of status...the person seeking to establish that status must prove it by a preponderance of the evidence and that, therefore, the benefit of the doubt doctrine is not applicable to that determination."  See Rogers v. Derwinski, 2 Vet. App. 419, 422 (1992)); Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  Thus, the appellant's claim for entitlement to service connection for the cause of the Veteran's death and, hence, VA DIC benefits, can only stand if she is eligible as a claimant, either in her own right or as an appointed fiduciary of the Veteran's eligible children or parents. 

Accordingly, the case is REMANDED for the following action:

The RO/AMC should adjudicate the appellant's status to determine if she has standing to file a claim.  Specifically, the RO/AMC should determine if the appellant is filing this claim as a surviving spouse, as a fiduciary of the surviving spouse, a child or a parent of the Veteran.  If it is determined that the appellant cannot establish standing as a claimant, a statement of the case should issued on this subject, complete with laws, regulations, and information about perfecting the appeal as to this matter  

If appropriate, the case should be returned to the Board.  No action is required of the appellant until so advised by the RO/AMC.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

